While I agree with much of what is set forth above, I differ with my colleagues on a few particulars which lead me to a different result. Specifically, *Page 219 
the majority opinion seems to turn upon the statement "* * * the judgment will be affirmed because plaintiffs are unable to show that defendant assumed a duty to protect Ty from the criminal acts of third persons occurring off its business premises."
To the extent that negligence is being pursued as a theory of liability, the applicable duty is not a "duty to protect" but a duty of care. In this case, I believe that the evidence before the trial court, construed most favorably to the plaintiffs, could establish a duty of care for White Castle Systems, Inc. ("White Castle") in regard to Ty Slagle. Hence, I believe that summary judgment was and is inappropriate.
Construing the evidence in a light most favorable to plaintiffs, the facts revealed in the record indicate that Ty Slagle was a minor who wished to be considered for employment at a White Castle restaurant located in a highcrime area of Columbus. Ty's parents had serious misgivings about their son working in a high-crime area in the early morning hours, so they accompanied Ty to the restaurant to discuss their concerns with the manager. The manager assured them that Ty would not be permitted to leave the restaurant during his overnight shift, so he would not be in danger from the risks associated with being present unattended in a high-crime neighborhood in the early morning hours. As a result, Ty was permitted to go to work at the restaurant.
Despite these assurances, Ty was permitted to leave the restaurant during the early morning hours. During his walk home, he was abducted, brutalized and sexually assaulted.
These facts establish to my satisfaction that White Castle assumed a duty of care in regard to the well-being of Ty Slagle during the early morning hours when he was located in the high-crime area surrounding the restaurant.
I do not believe that the state's workers' compensation laws provide a defense for White Castle because the injuries were not inflicted in the course of Ty's employment, although the injuries could be construed as arising out of his employment.
Therefore, as indicated above, I do not believe that summary judgment should have been granted. Since I would reverse the judgment, I respectfully dissent. *Page 220